DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.

Response to Arguments
Applicant's arguments filed 10/04/2021 pertaining to claim limitations interpreted as invoking 35 U.S.C. 112(f) have been fully considered but they are not persuasive.
Applicant argues that the structures corresponding to each of the above terms would be understood by a person of ordinary skill in the art.
The Examiner responds that MPEP 2181(I) provides clear guidance for determining if a claimed limitation should be interpreted as invoking 35 U.S.C. 112(f), and provides a 3-pronged analysis (A-C below) for making that that interpretation.  However, if persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks"), interpretation of a claim term as invoking 35 U.S.C. 112(f) will not apply.  The Examiner maintains that “processing tool,” “lane changer,” “transport tool,” “identity reader,” “mapping sensor,” “barcode reader,” and “automated optical inspection sensor” do not have sufficient definite meaning to one of ordinary skill in the art, and the interpretation of these terms as invoking 35 U.S.C. 112(f) is maintained.
Applicant’s arguments filed 10/04/2021 with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found art.

Drawings
The drawings filed on 05/18/2021 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of lanes” and “different chambers” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “flowing channels 184.”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities:  line 16 contains the amended phrase “the land changer to retrieve” (emphasis added).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing tool,” “lane changer,” “transport tool,” “identity reader,” “mapping sensor,” “barcode reader,” and “automated optical inspection sensor.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite for the limitation “the die carrier is placed onto the turn stage by the transport tool.”  As understood, parent Claim 3, claims that the transport tool is on the table, and interviening Claim 4 claims that the turn table is “coupled on the table.”  Thus, it is unclear how the transport tool could place the die carrier on the turning stage (which is on the table) when the transport tool is on the table.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2008/0289715) in view of Yu et al. (US 2009/0087287).
Nakashima discloses;
Claim 1. An apparatus for handling die carriers, comprising: a load port (section of S1 supporting die carriers) configured to load dies in a die carrier (20) into a processing tool (S2), wherein the die carrier is operable to hold a plurality of boats (W) capable of carrying a plurality of dies; and a lane changer (C) located beside the load port, coupled to the load port and configured to move at least one boat in the die carrier to an input (TRS1) of the processing tool and transfer the at least one boat into the processing tool for processing dies carried by the at least one boat, wherein the load port comprises: a table (upper 21 as shown in Fig. 1) configured to receive the die carrier from a transport tool (Par. 0088) (Par. 0043-0088 and Fig. 1-3).  
Claim 2. (Original) The apparatus of claim 1, wherein the load port comprises a storage space (two of the four tables) configured to store a plurality of die carriers at a same time (Par. 0046 and Fig. 1).  
Claim 3. (Currently Amended) The apparatus of claim 1, wherein: the die carrier is transported by the transport tool in a first direction on the table (Par. 0088).  
Claim 6. (Currently Amended) The apparatus of claim 1, wherein: the lane changer comprises a plurality of lanes (TRS1 and TRS2); a push bar (annotated Fig. 3, below) operable to push a boat from the die carrier to the lane changer; and the lane changer is configured to move the boat along at least one direction to one of the plurality of lanes to align the boat with the input of the processing tool and convey the boat into the processing tool (Par. 0043-0047 and Fig. 1-3).  
Claim 10. The apparatus of claim 6, wherein: the lane changer is further configured to receive the boat from an output of the processing tool (Fig. 3) after the dies on the boat are processed, and move along at least one direction to align the boat with the push bar associated with the load port; the push bar is configured to push the boat back into the die carrier (Par. 0043-0047 and Fig. 1-3).  
Claim 11. The apparatus of claim 1, wherein the load port is configured to open a first door of the die carrier and store the first door in a predetermined location (Par. 0046 and Fig. 1).  
Claim 12. The apparatus of claim 11, wherein: the load port is further capable of unloading the die carrier after the dies on the at least one boat are processed; and the load port is further capable of retrieving a second door having a same model as the first door, and close the second door onto the die carrier that has been unloaded (Par. 0043-0047 and Fig. 1-3).  
Claim 13. The apparatus of claim 1, further comprising: an additional load port (S3) configured to unload the die carrier after the dies on the at least one boat are processed; and an additional lane changer (E) coupled to the additional load port and configured to transfer the at least one boat from an output (CPL10) of the processing tool into the die carrier with an additional push bar (push bar of E) associated with the additional load port (Par. 0043-0047 and Fig. 1-3).  
Nakashima does not recite;
Claim 1. An identity (ID) reader coupled on the table and operable to read information of the die carrier to determine whether the die carrier is correctly scheduled for processing by the processing tool.
Claim 6. The load port comprises the push bar.
Claim 8. A barcode reader configured to identify and trace the boat that is processed by the processing tool.  
	However, Yu discloses a stage (41) for holding a die carrier (67), and further teaches an ID reader (69) for automation of manufacturing, and a barcode reader (Par. 0026) to establish the relation between lot information and the corresponding die carrier ID (Par. 0021-0022 and Fig. 6).
	Therefore, in view of Yu’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Nakashima’s load port to include an ID reader to automate manufacturing, and to further include a barcode reader to establish the relation between lot information and the corresponding die carrier ID.
	Nakashima, as modified by Yu, would be capable of determining whether the die carrier is correctly scheduled for processing by the processing tool.
Claim 10. An additional push bar associated with the load port.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided an additional push bar to increase boat transfer rate through the load port, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.
	Regarding Claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have moved Nakashima’s push bar to be comprised of the load port so that the load port could independently transfer a boat out of itself and not rely on another component of the system for this task, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of Yu, and further in view of Blum et al. (US 5,909,994).
Nakashima discloses;
Claim 5. The die carrier is placed onto the table by the transport tool (Par. 0088).
Nakashima does not recite;
Claim 4. The load port comprises a turn stage coupled.  
Claim 7. A mapping sensor configured to determine at least one of quantity information or location information of boats in the die carrier.  
	However, Blum discloses an apparatus (100) for handling die carriers (109), the apparatus comprising a load port (102) configured to load dies in a die carrier into a processing tool (101), and the load port comprises a table (110) configured to receive the die carrier, and further teaches the table comprises a turn stage (111) coupled to the table (Col. 4-5 and Fig. 4 and 8).  Blum further teaches a mapping sensor to verify the number and orientation of the boats (Col. 5, Ln. 1-30, and Fig. 8).
	Therefore, in view of Blum’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Nakashima’s table to include a turntable so that an opening of the die carrier could face different directions, and to include a mapping sensor to verify the number and orientation of the boats.
	When modified by Blum, Nakashima’s transport tool would be capable of placing the die carrier on the turn stage, and capable of turning the die carrier the first direction to a second direction for storing the die carrier. 
	 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of Yu, and further in view of Lin et al. (US 2019/0035696).
Claim 9. Nakshima does not recite an automated optical inspection (AOI) sensor coupled to the load port or the lane changer, and configured to detect a defect on at least one of the dies in the die carrier, wherein the AOI sensor is further configured to determine at least one of quantity information or size information of the dies in the die carrier.  
	However, Lin discloses an automated inspection tool (100) for wafers, and further teaches the automated inspection tool is comprised of an automated optical inspection (AOI) sensor (602) for detecting micro defects, and further teaches that the AOI can detect the size and location of the micro defects (Par. 0048-0049 and Fig. 6).
	Therefore, in view of Lin’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Nakashima’s apparatus to include an automated optical inspection sensor for detecting micro defects.
	Nakashima’s apparatus, as modified by Lin, would be capable of determining at least one of quantity information or size information of the dies in the die carrier.

Claims 14-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of Blum.
Nakashima discloses;
Claim 14. (Currently Amended) An apparatus for handling die carriers, comprising: a load port (section of S1 supporting die carriers); and a lane changer (C) located beside the load port and coupled to the load port, wherein the load port comprises: a table (21) configured to receive a die carrier (20) in a first direction, wherein the die carrier is operable to hold a plurality of boats (W) each capable carrying a plurality of dies, a processing tool (S2), and a storage space (two of the four tables) configured to store a plurality of die carriers at a same time (Par. 0043-0088 and Fig. 1-3).  
Claim 15. (Currently Amended) The apparatus of claim 14, wherein: the lane changer has a plurality of lanes (TRS1 and TRS2); a push bar (annotated Fig. 3, below) operable to push a boat from the die carrier to the lane changer, wherein the lane changer is configured to move the boat to one of the plurality of lanes to align the boat with an input of the processing tool and convey the boat into the processing tool for processing the dies on the boat (Par. 0043-0047 and Fig. 1-3).   
Claim 18. (Currently Amended) A method for handling die carriers, comprising: receiving a die carrier (Par. 0088) in a first direction, wherein the die carrier is operable to hold a plurality of boats (W) each carrying a plurality of dies; turning the die carrier from the first direction to a second direction (by rotation of C); retrieving multiple boats from the die carrier (Par. 0046); conveying the multiple boats to align the multiple boats with different inputs of a processing tool (S2), respectively; and loading the multiple boats into different chambers (26) of the processing tool via the different inputs, respectively, for processing the dies carried by the multiple boats in the processing tool (Par. 0043-0088 and Fig. 1-3).   
Claim 19. (Currently Amended) The method of claim 18, wherein retrieving the multiple boats comprises: pushing each of the multiple boats from the die carrier to a lane changer (C) having a plurality of lanes (TRS1 and TRS2) (Par. 0046 and Fig. 3).  
Claim 20. (Currently Amended) The method of claim 19, further comprising: receiving, via a respective one of the plurality of lanes of the lane changer, each of the multiple boats from a respective output (CPL9 and CPL10) of the processing tool after dies on the boat are processed; and pushing each of the multiple boats back into the die carrier (Par. 0089 and Fig. 3). 
	Nakashima does not recite;
Claim 14. A turn stage coupled on the table and operable to turn the die carrier from the first direction to a second direction for the lane changer to retrieve at least one boat. 
Claim 15. The load port comprises the push bar.
Claim 17. At least one of: an identity (ID) reader coupled on the table and operable to read information of the die carrier to determine whether the die carrier is correctly scheduled for processing by the processing tool; or a mapping sensor configured to determine at least one of quantity information or location information of boats in the die carrier.  
Claim 18. Conveying the multiple boats at the same time.
However, Blum discloses an apparatus (100) for handling die carriers (109), the apparatus comprising a load port (102) configured to load dies in a die carrier into a processing tool (101), and the load port comprises a table (110) configured to receive the die carrier, and further teaches the table comprises a turn stage (111) coupled to the table (Col. 4-5 and Fig. 4 and 8).  Blum further teaches a mapping sensor to verify the number and orientation of the boats and conveying multiple boats at the same time (by means of 520 and 522) (Col. 5-9 and Fig. 8 and 26).
	Therefore, in view of Blum’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Nakashima’s table to include a turntable so that an opening of the die carrier could face different directions, to include a mapping sensor to verify the number and orientation of the boats, and to convey multiple boats at the same time to increase the productivity rate.
	When modified by Blum, Nakashima’s transport tool would be capable of placing the die carrier on the turn stage, and capable of turning the die carrier the first direction to a second direction for the lane changer to retrieve at least one boat. 
	Regarding Claim 15, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have moved Nakashima’s push bar to be comprised of the load port so that the load port could independently transfer a boat out of itself and not rely on another component of the system for this task, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of Blum, and further in view of Yu.
Claim 16. Nakashima does not recite a barcode reader configured to identify and trace the boat that is processed by the processing tool.  
However, Yu discloses a stage (41) for holding a die carrier (67), and further teaches a barcode reader (Par. 0026) to establish the relation between lot information and the corresponding die carrier ID (Par. 0021-0022 and Fig. 6).
	Therefore, in view of Yu’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Nakashima’s load port to include a barcode reader to establish the relation between lot information and the corresponding die carrier ID.

 	With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.
	
    PNG
    media_image1.png
    1088
    856
    media_image1.png
    Greyscale


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652